B2030 (Form 2030) (12/15)

                                                  United States Bankruptcy Court
                                            NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION
In re

Jinny Kathleen Peterson / Debtor                                                                    Case No:     21-08745

                                                                                                    Chapter:     Chapter 7

                              SUPPLEMENTAL DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
        For pre-petition legal services, I have agreed to accept:            $1,100.00
        Prior to the filing of this statement I have received:               $1,175.00 in attorney fees, and

                                                                               $338.00 in Court Costs

        Balance Due:                                                             $0.00
        Post Case-Filing Work Pre-Paid:                                        $75.00

        For post-petition legal services, I have agreed to accept:           $1,300.00

        Plus reimbursement of filing fee:                                        $0.00

        Prior to the filing of this statement I have received:                 $75.00

        Balance Due:                                                         $1,225.00

2.      The source of the compensation paid to me was:
              Debtor(s)               Other: (specify) Matthew Edelstein
3.      The source of compensation to be paid to me is:

               Debtor(s)              Other: (specify)   Matthew Edelstein

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
            of my law firm.

            I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
            of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
            attached.
5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:
     a. Analysis of the debtor' s financial situation, and rendering advice to the debtor post-filing;
     b.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
6.   By agreement with the debtor(s), the above-disclosed fee does not include the following service:
     Fee does NOT include missed meeting or court dates, amendments to schedules, adversary complaints or converstion to
     another chapter, judicial lien avoidances, dischargeability actions, orther contested matters except the first meeting of creditors.
                                                                  CERTIFICATION
                              I certify that the foregoing is a complete statement of any agreement or arrangement for
                                  payment to me for representation of the debtor(s) in this bankruptcy proceedings.

                       Date: 08/04/2021
                       ____________________________                  /s/ Lizette J. Villegas
                                                                     ____________________________
                       Date                                          Signature of Attorney

                                                                     ________________________________________
                                                                      Geraci Law L.L.C.
                                                                     Name of law firm



Record #      862954                                                                                                                        Page 1 of 1
            Case 21-08745           Doc 9       Filed 08/04/21 Entered 08/04/21 14:58:35                        Desc Main
                                                   Document    Page
                                                      Geraci Law     2 of 4
                                                                 L.L.C.
                    National Headquarters: 55 E. Monroe Street, #3400 Chicago, IL 60603 312.332.1800 help@geracilaw.com

                       Fee Agreement to repay Court Filing Fee and pay for work to be done after filing


Congratulations! We filed your Chapter 7 petition !
Your Bankrutpcy Docket number is: 21-08745. --- If you don't see a number do NOT sign this.


We can't accept any payment from you without this written agreement.
You owe us nothing further unless you agree to pay for work we will do after filing.
 Estimated flat fee for work from now to discharge or case closing:     $1300.00

                    Less Paid in in advance for work AFTER filing:      $0

        Balance to voluntarily agree to pay for the rest of the work:   1300.00 Debit only no checks

1. You don’t have to sign this agreement: if you can't or don’t want to pay us, tell us. We won't stop representing
you because you refuse to sign this agreement or are unable to pay for post-filing services. We do not unbundle or
separate services, or withdraw for non-payment after filing. You can cancel this without any payment within 14 days of
signing, by notice to us online or in writing. Otherwise, fees become due and not discharged by your filing.
2. If you sign this, we will start auto debit at $75.00 on 01 and 15 of every month starting 08/01/2021. You can
make extra payments online or different arrangements, by calling. Sign this only if you want to pay us. You may get
advice about this contract from another attorney.
3. Flat Fee: You may choose to pay us instead at an hourly rate of up to $450/hr. The advantage of a flat fee is that you
know in advance the cost, and we usually find it is cheaper for you. "Flat fees" and “advance payment retainers” are ours
when paid, subject to refund of unearned fees. Advance Payment Retainer. Payments on flat fee or hourly become our
property on payment and are deposited into our operating account, not into a client trust account. We will refund
unearned fees. You may enter into a security retainer agreement with another law firm: we will not because of the extra
cost.
4. Flat Fee INCLUDES all post-petition services we agreed in your retainer to perform through case closing,
including Preparation for and attendance at 1st meeting of creditors, Notifying creditors and payroll department,
reaffirmations and other meetings and correspondence with your creditors, Correspondence and negotiations with your
Chapter 7 Trustee (if required) Reminding you about, and Filing of debtor education taken timely, Answering your
questions, providing any required documents to the US Trustee or to you, Revoking IRS power of attorney, Post
discharge work such as copies of documents and correspondence with creditors.
5. Flat Fee does NOT include the following which rarely happen, but will be billed at $250-$450/hr. attorney time,
and $85-125/hr paralegal time: Continued 1st meeting of creditors; Amendments ($150 minimum), Audits, Rule 2004
Exams, Contested matters, Motions, Objections to discharge (min.8hrs in advance), Adversary Complaints, Excessive
work caused by you, non-bankruptcy representation of any kind, court filing or financial management costs, additional
work because of change in circumstances, debts, assets, or income, or representing you where the Trustee seeks to
identify unlisted property, value listed property, challenge exemptions, or moves to take or administer assets.
6. Wisconsin: The basis for the fee is our usual rates. We will refund any portion uneared, and will submit any
unresolved dispute about the fee to binding arbitration within 30 days of receiving written notice of the dispute. You may
file a claim with the Wisconsin Lawyers' Fund for Client Protection if the we fail to provide a refund of unearned advanced
fees. If you dispute the amount of the fee and want that dispute to be submitted to binding arbitration, you must provide
written notice of the dispute to Geraci Law within 30 days of the mailing of the accounting. If we are unable to resolve the
            Case 21-08745           Doc 9       Filed 08/04/21 Entered 08/04/21 14:58:35                       Desc Main
                                                   Document    Page 3 of 4
dispute to the satisfaction of you within 30 days after notice of the dispute from the client, we shall submit the dispute to
binding arbitration.


I, Jinny Peterson, hereby swear or affirm under penalty of perjury that I am, in fact, the person digitally signing this document, and
agree to pay the amount listed above for attorney fees and services to Geraci Law L.L.C.




Signed:                                                                                                            Date: 07/29/2021
Name: Jinny Peterson
Attorney: /S/   Lizette Villegas                    Date:07/29/2021
                                                 Record#: 862954 IP Address: 24.148.91.92
          Case 21-08745       Doc 9     Filed 08/04/21 Entered 08/04/21 14:58:35          Desc Main
                                           Document    Page 4 of 4
  Geraci Law L.L.C. Bankruptcy Disclaimers, Disclosures and Information
                FEDERAL TRUTH IN LENDING DISCLOSURE STATEMENT

This is NOT a loan transaction. We are only providing this to you because you are paying us in installments.
There is No Demand Feature, Variable Feature, Security Interest in any Property, provision for Credit Life,
Property, Flood or Disability Insurance, No Late Fee, NSF fee, Recording Fee, Late or Early Payment Penalty,
and the underlying contract is not Assignable, Assumable or Transferable.
Annual percentage rate, the cost of your credit as a yearly rate: 0%
Finance charge, dollar amount the credit will cost you: 0
Amount Financed
The amount of your post-filing attorney fee: $1300.00
The amount of your court cost: $0
Total: $1300.00
Payment schedule: You can pay us all at once or in installments until attorney fees and court costs are paid in
full.There are no "consequences" of choosing either payment option.



The debtor has been provided the option to choose a bifurcated fee arrangement that will not have a different
cost than a flat fee arrangement paid in advance of the filing.



                                           Acknowledgement

By signing below you indicate that you have received a copy of this prior to the execution of the underlying
contract documents.




Signed:                                                                                       Date:
07/29/2021
Name: Jinny Peterson
                                        Record#: 862954 IP Address: 24.148.91.92
